Citation Nr: 1623111	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  12-18 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel










INTRODUCTION

The Veteran had active service from September 1973 to March 1978 and from November 1990 to August 1991.  He also had National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The PTSD issue is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran failed to present evidence that he was diagnosed as having hypertension in 1986.


CONCLUSION OF LAW

The criteria for service connection of hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 4.104 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

VA's duty to assist provisions have also been met.  The claims file contains service treatment records (STRs) and post-service medical treatment records.  Efforts were made to obtain identified private treatment records.  However, as discussed below, the Veteran did not provide the necessary information/release to aide in that effort.  He was advised that his failure to complete the necessary signed consent form could have negative implications on his claim.  See Statement of the Case, dated November 2013.

VA has not examined the Veteran for his hypertension claim.  VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015).  Here, as the Veteran has not demonstrated an in-service event, an examination is not required.

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103. 

II. Merits Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

The Veteran has hypertension, so the first prong of a service connection claim is met.

The claim fails on the second prong.  The Veteran claims, pursuant to his July 2012 VA Form 9, that he was diagnosed with hypertension during a two-week drill in July 1986.  The STRs show the Veteran, during an "ARTEP evaluation" at Camp Shelby, "got to (sic) hot and was taken to Forrest General Hospital due to medical facilities on Camp Shelby not being operational."  

The RO, noting this event, mailed the Veteran a letter in July 2013.  The RO included a VA Form 21-4142, a medical records release form, which it requested the Veteran complete so it could obtain the Forrest General Hospital records.  The Veteran did not return the VA Form 21-4142, so the RO could not request the records.  

Although the Forrest General Hospital may have confirmed the Veteran's claim, he chose not to complete the VA Form 21-4142, so VA must evaluate his claim without these records.  In this regard, the Board notes that the duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

No STRs subsequent to the purported July 1986 diagnosis show hypertension.  Tellingly, at a July 1988 National Guard physical examination - the record closest in time to the purported diagnosis - the Veteran expressly denied a "history of diabetes, hypertension, [and] heart disease."  Moreover, he said he did not then have, or ever have, "high or low blood pressure."  The first documented indication of the Veteran having hypertension is not until several years after that.

No evidence supports an in-service diagnosis of hypertension.  Additionally, the Veteran does not allege, nor does the evidence show that he was diagnosed with hypertension within one year of separation from active service.  Therefore, he is not entitled to service connection on a presumptive basis pursuant to 38 C.F.R. § 3.307.  

Given the foregoing, the second prong of a service connection claim - in-service event - is not met, and the claim is denied.


ORDER

Service connection for hypertension is denied.


REMAND

VA received a claim of service connection for PTSD in November 2001.  Notwithstanding this, VA did not process this claim.  The evidence also shows VA treated the Veteran for PTSD from 2001-2002.

VA received a second claim of service connection for PTSD in 2009.  VA examined the Veteran in November 2009 and June 2011, but neither examiner found he had any psychiatric disability.  In November 2011, a VA nurse practitioner diagnosed the Veteran with PTSD.  Despite this diagnosis and the Veteran's ongoing VA treatment of PTSD, the RO found the diagnosis did not comply with 38 C.F.R. § 4.125.  The Board disagrees.  Therefore, remand is warranted.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his PTSD that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

In particular, attempt to obtain all treatment records from the Tuscaloosa VAMC since November 2001, the month VA received the Veteran's initial PTSD claim.  Upload these records in a single electronic file into VBMS.  

2. Request the Veteran identify the cause of his PTSD. Prepare a summary of any reported stressors and forward the summary to the U.S. Army Joint Service Records Research Center (JSRRC). 

The RO/AMC must also ensure compliance with 38 C.F.R. § 3.304(f)(3), pertaining to claims of service connection for PTSD that may have been triggered by non-corroborated events in hostile locations, especially in light of a November 13, 2001 VA treatment record.

The Veteran must be informed of the results of the searches and all responses must be associated with the claims file. 

3. If any of the Veteran's stressors are verified, or the RO/AMC determines that the Veteran's service would qualify him for consideration of 38 C.F.R. 
§ 3.304(f)(3), schedule the Veteran for a VA compensation examination by a clinician with appropriate expertise in mental health.  

The following considerations govern:

a. The claims folder, and a copy of this Remand, will be made available to the examiner who must acknowledge such receipt and review in any report generated as a result of this Remand. 

b. The examiner must state the medical and factual basis or bases for any opinions rendered based on his clinical experience, medical expertise, and established medical principles, and with identification of the evidence.

c. If the examiner finds he cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion.  He must indicate whether his inability to provide such an opinion is a result of such factors as: (i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.

d. The examiner's attention is called to the following evidence:

(i) The 2001-2002 VA treatment for PTSD.  This specifically includes, but is not limited to, the November 13, 2001 treatment record in which the Veteran said "the incoming of rockets and bombs" while stationed at "KKMC" caused his trauma.

(ii) The November 2011 VA diagnosis of PTSD.  

e. The examiner must identify any acquired psychiatric disability, to include PTSD, that presently exists or that has existed during the pendency of the appeal.  

f.  If a diagnosis of PTSD is not rendered, the examiner must reconcile his or her findings with the evidence discussed above.  If a diagnosis of PTSD is made, the examiner should determine whether his PTSD is related to any incident of service, to include the Veteran's reported in-service stressor.  

g.  For any diagnosed acquired psychiatric disorder, other than PTSD, the examiner should state whether it is as likely as not that the disorder had its onset in service or is otherwise etiologically related thereto.

h. The examiner must PROVIDE A FULLY REASONED EXPLANATION FOR ANY OPINION RENDERED.  If the clinician is unable to render the requested opinion without resort to speculation, he or she must so state; however, a complete rationale for such a finding must be provided. 

4. Readjudicate the claim.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


